BILL OF COSTS

   TEXAS COURT OF APPEALS, SIXTH DISTRICT, AT TEXARKANA

                                 No. 06-14-00037-CV

                     In re The Estate of Jane R. Curtis, Deceased



          (No. P-17320 IN COUNTY COURT AT LAW OF LAMAR COUNTY)


TYPE OF FEE                    CHARGES        PAID       BY
MOTION FEE                           $10.00   E-PAID     GINA R. MORRELL
MOTION FEE                           $10.00   E-PAID     SYDNEY YOUNG
CLERK'S RECORD                        $0.00   UNKNOWN    EDWARD D. ELLIS
REPORTER'S RECORD                 $1,265.00   PAID       EDWARD D. ELLIS
SUPREME COURT CHAPTER 51 FEE         $50.00   PAID       JAMES R. RODGERS
STATEWIDE EFILING FEE                $20.00   PAID       JAMES R. RODGERS
FILING                              $100.00   PAID       JAMES R. RODGERS
INDIGENT                             $25.00   PAID       JAMES R. RODGERS
INDIGENT                             $25.00   PAID       YOUNG & YOUNG, PC
FILING                              $100.00   PAID       YOUNG & YOUNG, PC
STATEWIDE EFILING FEE                $20.00   PAID       YOUNG & YOUNG, PC
SUPREME COURT CHAPTER 51 FEE         $50.00   PAID       YOUNG & YOUNG, PC


  Balance of costs owing to the Sixth Court of Appeals, Texarkana, Texas: 0.00

Court costs in this cause shall be paid as per the Judgment issued by this Court.

       I, DEBRA AUTREY, CLERK OF THE SIXTH COURT OF APPEALS OF THE
STATE OF TEXAS, do hereby certify that the above and foregoing is a true and correct
copy of the cost bill of THE COURT OF APPEALS FOR THE SIXTH DISTRICT OF
TEXAS, showing the charges and payments, in the above numbered and styled cause,
as the same appears of record in this office.

                                                        IN TESTIMONY WHEREOF,
                                                        witness my hand and the Seal of
                                                        the COURT OF APPEALS for
                                                        the Sixth District of Texas, this
                                                        August 31, 2015.

                                                        DEBRA AUTREY, CLERK



                                                        By ___________________________
                                                                                Deputy